             Case 1:18-cv-02185-JGK-DCF Document 249 Filed 01/31/20 Page 1 of 2




Edward D. Greim
Direct Dial: (816) 256-4144
edgreim@gravesgarrett.com

                                            January 31, 2020

VIA ECF
Hon. John G. Koeltl
Daniel Patrick Moynihan
United States Courthouse
Courtroom 14A
500 Pearl Street
New York, New York 10007

   Re:        Eastern Profit Corp. Ltd. v. Strategic Vision US, LLC, Case No. 18-cv-2185 (JGK)-DCF

Dear Judge Koeltl:

   I write jointly on behalf of the parties to this action to respectfully request that Your Honor reset
the pre-motion conference for this case. That conference, originally set for January 14, 2020, was
adjourned “pending the resolution of matters related to discovery by the Magistrate Judge.” Dkt. 242.
While we continue to review and receive responsive discovery resulting from the Magistrate Judge’s
January 14, 2020 Order, those discovery issues before the Magistrate Judge have been resolved.

    The parties hereby incorporate their prior submissions to you regarding their proposed summary
judgment motions. See Dkt. Nos. 199 and 241 (Eastern Profit’s request and Strategic Vision’s
response); Dkt. Nos. 237, 240, and 241 and (Strategic Vision’s request and Eastern Profit’s response).
We ask your leave to accept these prior submissions, together with this letter, as each party’s request
for a pre-motion conference.

   The parties have also conferred on a potential briefing schedule which we believe would group
similar issues and minimize any duplication on the cross-motions. It would proceed as follows:

   Filing 1 (10 days after the pre-motion conference):

             Eastern files a motion for summary judgment as to (a) Strategic Vision’s breach of contract
              claim (Count I) and Eastern’s declaratory judgment claim (Count III) and (b) Strategic
              Vision’s fraud claim (Count II).
             Strategic Vision files a motion for summary judgment as to Eastern’s breach of contract
              claim (Count I), fraud claim (Count II), and unjust enrichment claim (Count IV).

   Filing 2 (approximately 30 days later):
       Case 1:18-cv-02185-JGK-DCF Document 249 Filed 01/31/20 Page 2 of 2




       Eastern files an opposition to Strategic Vision’s motion as to Eastern’s breach of contract
        claim (Count I), fraud claim (Count II), and unjust enrichment claim (Count IV).

       Strategic Vision files a response and/or cross-motion as to (a) Strategic Vision’s breach of
        contract claim (Count I) and Eastern’s declaratory judgment claim (Count III), and (b)
        Strategic Vision’s fraud claim (Count II).


Filing 3 (approximately 30 days later):

       Each side files its response or reply, as applicable.


Filing 4 (approximately 24 days later):

       Strategic Vision files any reply in support of its own motions under Filing 2.


                                             Respectfully submitted,



                                             Edward D. Greim
                                             Attorneys for Defendant/Counterclaimant




cc: Counsel of record via ECF




                                                                                                       2
